Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-246831, filed on 02/12/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/19/2019 and 10/29/2021 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 12/19/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein the temperature measurement member comprises: a main body having substantially a same shape as the probe card; a probe formed to extend from the main body toward the mounting table in a state in which the temperature measurement member is attached to the attachment position; and a temperature sensor provided at a tip end of the probe and configured to measure the temperature of the inspection object or the mounting table, which is a temperature measurement object, and wherein the temperature sensor transmits/receives a temperature measurement-related electrical signal to/from an inspection part that 
7.	Claims 2-9 are also allowed as they further limit allowed claim 1.
8.	Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 10,
“…a temperature measurement member attached to an attachment position of the probe card and including a main body having substantially a same shape as the probe card, a probe extending from the main body toward the mounting table, and a temperature sensor provided at a tip end of the probe; and a transfer part configured to transfer the probe card and the temperature measurement member, and wherein the method comprises: transferring, by the transfer part, the temperature measurement member to the attachment position from which the probe card is detached, and attaching the temperature measurement member to the attachment position; supplying power from an inspection part to the temperature sensor via the probe card in the electrical characteristic inspection, measuring the temperature of the inspection object or the mounting table as a temperature measurement object by the temperature sensor, and transmitting a temperature measurement result from the temperature sensor to the inspection part, the inspection part being configured to transmit/receive an electrical signal to/from the inspection object; and detaching the temperature measurement member and unloading the temperature measurement member by the transfer part.”
9.	The closest prior art references that were found based on an updated search.
Mochizuki et al. US 2020/0174060 - Inspection system of inspecting electrical property of device formed on board such as semiconductor wafer, has temperature 
Kasai et al. US 2020/0408828 - Inspection apparatus e.g. prober for inspecting electronic device, has control unit which controls light output from LEDs on basis of measured temperature of electronic device to be examined and controls absorption of heat by coolant.
Fujihara US 2020/0096561 - Inspection apparatus and an inspection method, comprises a stage on which the inspection target is mounted, the temperature adjustment mechanism installed in the stage and is used to adjust a temperature of the stage.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 10; therefore claims 1-10 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867